                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 DOMANICK BULLOCK,                          )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )                 1:18-CV-1041
                                            )
 AW NORTH CAROLINA and EFFEX                )
 MANAGEMENT SOLUTIONS, LLC,                 )
                                            )
                      Defendants.           )

                                          ORDER

       Plaintiff Domanick Bullock has sued her former employer, defendant Effex

Management Solutions, LLC, and an associated company, defendant AW North Carolina,

for gender discrimination. Both AW and Effex have filed motions to dismiss for failure

to obtain valid service of process and failure to timely file the complaint under Title VII.

Ms. Bullock did not file a response to either motion to dismiss, and the record is clear

that she has not properly served either defendant. Therefore, the motion to dismiss will

be granted. The Court will withhold entry of judgment for ten days to give Ms. Bullock

an opportunity to seek an extension of time to perfect service. If she does not seek such

an extension, the Court will enter judgment without further notice.

       I.     Discussion

       Ms. Bullock filed her pro se complaint against AW and Effex for employment

discrimination in violation of Title VII on December 26, 2018. Doc. 2. She alleged that

she filed a charge of discrimination with the Equal Employment Opportunity

Commission on April 10, 2018, and that she received a Notice of Right to Sue letter from




      Case 1:18-cv-01041-CCE-LPA Document 19 Filed 04/09/19 Page 1 of 6
the Commission on September 24, 2018. Id. at 5–6; see also id. at 8 (EEOC Notice of

Right to Sue notice, dated September 24, 2018).

       Ms. Bullock’s application to proceed in forma pauperis was granted by the Court

on January 3, 2019. Doc. 4. The Court’s order provided that the U.S. Marshal would

serve the summons and complaint upon the defendants, but that Ms. Bullock was

“responsible for preparing and delivering to the Clerk[] the correct summons for service

on each defendant, including the correct address and name and title of the individual to be

served on behalf of a corporation,” and that “[f]ailure to prepare and deliver said

summons within 15 days” would result in dismissal without further notice. Id.

       Under Rule 4(h) and Rule 4(e)(1) of the Federal Rules of Civil Procedure, a

plaintiff may serve a corporation in the United States by serving an “officer, a managing

or general agent, or any other agent authorized by appointment or by law to receive

service of process,” or by using any method allowed by state law in the forum state. In

North Carolina, a corporation may be served by four methods, including by “mailing a

copy of the summons and of the complaint, registered or certified mail, return receipt

requested, addressed to the officer, director or agent to be served.” N.C. Gen. Stat. § 1A-

1, Rule 4(j)(6)(c). All other methods of serving a corporation under North Carolina law

require delivery to either an officer, director, or managing agent of the corporation, or to

an agent authorized to receive service. Id. at Rule 4(j)(6)(a), (b), and (d).

       Here, Ms. Bullock provided a summons for Effex addressed to the company at a

Kingwood, Texas, address. Doc. 5 at 1. Similarly, the summons for AW was addressed

to the company at a Durham, North Carolina, address. Id. at 3. Neither summons

                                                2



      Case 1:18-cv-01041-CCE-LPA Document 19 Filed 04/09/19 Page 2 of 6
contained the name of any officer, director, or managing agent upon whom to effect

service, and there is nothing in the record to indicate that Ms. Bullock provided any name

to the Marshal for either defendant. See Doc. 4 (Court’s order requiring Ms. Bullock to

provide “the correct address and name and title of the individual to be served on behalf of

a corporation”).

       On January 23, 2019, the Marshal filed a process receipt stating that process was

served on AW by certified mail. Doc. 7. The certified mail receipt indicates that the

package was addressed to the company and did not contain the name of any individual,

any officer, any director, or any managing agent. See id. at 2. AW submitted the

affidavit of its Human Resources manager, who testified that the complaint and summons

were received by a security officer employed by another company who was not an

officer, director, or authorized agent of AW. See Doc. 10-1 at ¶¶ 8–10.

       On March 11, 2019, the Marshal filed a process receipt noting that the summons to

Effex was lost in the mail and that service was not executed. Doc. 18. It does not appear

that Ms. Bullock undertook any further steps to effectuate service on Effex.

       AW and Effex have filed motions to dismiss Ms. Bullock’s complaint on the same

grounds: lack of personal jurisdiction due to insufficient service of process pursuant to

Rule 12(b)(2), (4) and (5), and failure to state a claim pursuant to Rule 12(b)(6) because

Ms. Bullock filed her complaint more than 90 days after receiving her EEOC right to sue

letter. Docs. 10, 11, 15, 16. Ms. Bullock has not responded to either motion, despite

notice of her right to respond and the potential dismissal that might result if she did not.

See Docs. 12, 17.

                                                3



      Case 1:18-cv-01041-CCE-LPA Document 19 Filed 04/09/19 Page 3 of 6
       Ms. Bullock has not met her burden to show that she has accomplished service of

process on either defendant in compliance with Rule 4 of the Federal Rules of Civil

Procedure. As to AW, the record establishes that process was served on someone who is

not an officer, director, managing agent, or person authorized to receive service. As to

Effex, the complaint and summons were never delivered to anyone. Failure to obtain

service within 90 days and without good cause is a basis for dismissing the action without

prejudice against any unserved defendant. Fed. R. Civ. P. 4(m).

       While dismissal is proper when service is insufficient, see, e.g., Maybin v.

Northside Corr. Ctr., 891 F.2d 72, 73 (4th Cir. 1989), “dismissal is not always mandated

where the necessary parties have received actual notice of a suit and where they have not

been prejudiced by the technical defect in service.” McCreary v. Vaughan-Bassett

Furniture Co., 412 F. Supp. 2d 535, 537 (M.D.N.C. 2005) (Mag. J, recommendation)

(citing Karlsson v. Rabinowitz, 318 F.2d 666, 668–69 (4th Cir. 1963)). The Court has

discretion to dismiss the action or to quash service and allow the plaintiff more time to

serve process. Thomas v. Nelms, No. 1:09-CV-491, 2013 WL 593419, at *1 (M.D.N.C.

Feb. 14, 2013) (collecting cases); see also McCreary, 412 F. Supp. 2d at 537–39. If,

however, it is so clear that the complaint is subject to dismissal on other grounds that it

would be futile to allow a plaintiff more time to properly serve a defendant, the Court

may dismiss the case as to this defendant for lack of personal jurisdiction. Walston v.

Cintron, No. 1:18-CV-517, 2018 WL 6624198, at *2 (M.D.N.C. Dec. 18, 2018); Davis v.

Close, 1:13-CV-779, 2014 U.S. Dist. LEXIS 185400, at *4 (M.D.N.C. Mar. 17, 2014).



                                                4



      Case 1:18-cv-01041-CCE-LPA Document 19 Filed 04/09/19 Page 4 of 6
       Here, the defendants also contend that Ms. Bullock’s complaint was filed after the

90-day period for filing Title VII complaints expired, see 42 U.S.C. § 2000e-5(f)(1), and

thus, that Ms. Bullock has failed to state a claim. See Doc. 11 at 9–11; Doc. 16 at 5–6. If

this is correct, allowing Ms. Bullock more time to obtain service would be futile.

However, due to holiday closures of the courthouse, it seems likely that Ms. Bullock’s

lawsuit was timely filed on December 26.1 Because it is not clear that allowing more

time for service would be futile, the Court will not immediately enter judgment and will

give Ms. Bullock an opportunity to seek more time to obtain valid service of process.

       If Ms. Bullock wishes to pursue this lawsuit, she may file a motion for extension

of time to obtain service pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

Such an extension requires a showing of good cause, which would include an explanation

for her failure to provide adequate information to the Marshal so that proper service could

be accomplished as well as a showing that her claims are not barred by the statute of

limitations. Any such motion must be filed by April 19, 2019. In the absence of such a

motion, judgment will be entered for the defendants without further notice for failure to

obtain service of process and for failure to prosecute.




   1
       Ms. Bullock alleged in the complaint that she received the right to sue letter on September
24, 2018, see Doc. 2 at 6, giving her until December 23, 2018, to file suit. December 23 was a
Sunday, and the courthouses in this district were closed on the following Monday, Christmas
Eve, and Tuesday, Christmas Day. Ms. Bullock filed her complaint on December 26, which
appears to be the first accessible business day. See Fed. R. Civ. P. 6(a)(1)(c) (providing that any
period of time ending on a Saturday, Sunday, or legal holiday continues to run until the next day
that is not a Saturday, Sunday or legal holiday); Fed. R. Civ. P. 6(a)(3)(A) (providing that, if the
clerk’s office is inaccessible on the last day for filing, then the time for filing is extended to the
first accessible day that is not a Saturday, Sunday, or legal holiday).
                                                    5



       Case 1:18-cv-01041-CCE-LPA Document 19 Filed 04/09/19 Page 5 of 6
       II.      Conclusion

       Ms. Bullock has not obtained valid service of process on either defendant.

However, it is not clear her complaint is otherwise futile and the Court will withhold

entry of judgment until April 19 to allow her another opportunity to show good cause for

an extension of time to obtain service of process. If she fails to file such a motion, the

case will be dismissed without further notice.

       Accordingly, it is ORDERED that:

       1. Service of process on AW North Carolina is QUASHED;

       2. The motions to dismiss, Docs. 10, 15, are GRANTED;

       3. Entry of judgment will be withheld until Friday, April 19, 2019. If the plaintiff

             does not file a properly supported motion seeking an extension of time to

             obtain service of process by that date, judgment will be entered without further

             notice.

       This the 9th day of April, 2019.




                                            __________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                 6



      Case 1:18-cv-01041-CCE-LPA Document 19 Filed 04/09/19 Page 6 of 6
